Case 1:15-ey-62304-BLE Beeument 36 Filed 62/36/21 Page 1 ef 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SECURITIES AND EXCHANGE COMMISSION,

Plaintiff, :
v. : No. 15-CV-02304 (DLC)
: ECF Case
MACQUARIE CAPITAL (USA), ET AL., :

Defendants, :

 

ORDER APPROVING THE FINAL ACCOUNTING,
REMITTING FUNDS TO THE U.S, TREASURY,
TERMINATING THE FAIR FUND, DISCHARGING
THE DISTRIBUTION AGENT, AND RELATED RELIEF
The Court, having reviewed the Securities and Exchange Commission’s (“SEC”) Notice
of Motion and Motion for an Order approving the Final Accounting, Terminating the Fair Fund,
Discharging the Distribution Agent, and Related Relief (the “Motion”); the accompanying
Memorandum of Law (the “Memorandum”) and its attached Exhibits,
IT IS HEREBY ORDERED:
1. The Motion is granted;
2. The Final Accounting attached as Exhibit B to the Memorandum of Law is
approved;
3. The SEC shall transfer all remaining funds, including any disgorgement, penalty,

prejudgment interest, and accrued interest, in the Fair Fund to the U.S. Treasury,

subject to Section 21F(g)(3) of the Securities Exchange Act of 1934 [15 U.S. Code §

78u-6(g)(3)];

 
Ease 1:15-6y-02304-BLE Besument3¢ Filed 64/26/21 Page 2 ef 2

4, Any funds returned to the Fair Fund in the future shall be transferred to the SEC
for remittance to the U.S. Treasury, subject to Section 21F(g)(3) of the Securities
Exchange Act of 1934 [15 U.S. Code § 78u-6(g)(3)];

5. The Fair Fund is terminated; and

6. The Distribution Agent is discharged.

IT IS SO ORDERED.

DATED: me 34 2021

 

Leu. be

UNITED m ATES DISTRICT JUDGE

 
